DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Azuma et al. (US Pub. No: US 2007/0109715 A1and Azuma hereinafter.)
As to claim 1, A power converter comprising:
a first substrate on which a module including a switching element is mounted;
a second substrate on which a smoothing capacitor is mounted; and
a terminal block connecting the first substrate and the second substrate, with the first and second substrates located to face each other, the terminal block including a current path over which at least one of current flowing from the module to the smoothing capacitor and current flowing from the smoothing capacitor to the module flows, the terminal block being soldered to the first substrate, and screwed on the second substrate.


(Azuma teaches (figs.1-12, para’s [0043] thru [0046]) a power converter [INV] comprising:
a first substrate 19 (figs.9, 17A, para. [0118]) on which a module [PMU] including a switching element [M] (switching element Mp, Mn, see detail in fig.2) is mounted;
a second substrate (resin) 13 (figs.4a, 4b, 9, para. [0087] thru [0090] & [0181]) on which a smoothing capacitor CDS (of capacitor module CM, see figs.2, 9) is mounted; and
a terminal block 22-C connecting the first substrate 19 and the second substrate 13 (via electrical conductor 8, 9, see figs.9, 17A), with the first substrate 19 and the second substrate 13 located to face each other (see figs.9, 17A), the terminal block 22-C including a current path 80, 81 (figs.4A-4B, para. [0093]/ current path 64A, see fig.17B, para’s [0158]) over which at least one of current flowing from the module [PMU] to the smoothing capacitor [CDS] (of capacitor module CM; “Azuma teaches “between capacitor module CM and the power module PMU large current flows”, see para’s [0119]; Azuma teaches capacitor CDS for supplying and absorbing electrical power”, see para.[0132]) and current flowing from the smoothing capacitor [CDS] (of capacitor module CM, see figs.2,4, 9, 12, 17B) to the module [PMU] flows (see para’s [0069]-[0070]), the terminal block 22-C being soldered to the first substrate 19 (see figs.9, 17A, para. [0118] and screwed on the second substrate as Azuma teaches capacitor module CM can be fixed by embedding screws in the molded resin see para. [0181].)
As to claim 5, the power converter of claim 1, wherein the second substrate has a hole extending therethrough.
(Azuma teaches the power converter [INV] (fig.2), wherein the second substrate 13 (fig.9) has a hole 17 (fig.3) extending therethrough is taught in that capacitor module CM are fixed in the fixing holes or embedding screws in the molded resin, see para. [0181].)
As to claim 9, the power converter of claim 1, wherein the terminal block is formed by bending a plate-shaped conductor.
(Azuma teaches the power converter [INV] (fig.2), wherein the terminal block 22-C if formed by bending a plate shaped conductor 8, 9(see figs.9, 17A, para. [0081])
As to claim 10, A power converter comprising:
a first substrate on which a module including a switching element is mounted;
a second substrate on which a smoothing capacitor is mounted; and
a terminal block connecting the first substrate and the second substrate, with the first substrate and the second substrate located to face each other, the terminal block including a current path over which at least one of current flowing from the module to the smoothing capacitor and current flowing from the smoothing capacitor to the module flows, the terminal block is formed by bending a plate-shaped conductor.
(Azuma teaches (figs.1-12, para’s [0043] thru [0046]) a power converter [INV] comprising:
a first substrate 19 (figs.9, 17A, para. [0118]) on which a module [PMU] including a switching element [M] (switching element Mp, Mn, see detail in fig.2) is mounted;
a second substrate (resin) 13 (figs.4a, 4b, 9, para. [0087] thru [0090]) on which a smoothing capacitor CDS (of capacitor module CM, see figs.2, 9) is mounted; and
a terminal block 22-C connecting the first substrate 19 and the second substrate 13 (via electrical conductor 8, 9, see figs.9, 17A), with the first substrate 19 and the second substrate 13 located to face each other (see figs.9, 17A), the terminal block 22-C including a current path 80, 81 (figs.4A-4B, para. [0093]/ current path 64A, see fig.17B, para’s [0158]) over which at least one of current flowing from the module [PMU] to the smoothing capacitor [CDS] (of capacitor module CM; “Azuma teaches “between capacitor module CM and the power module PMU large current flows”, see para’s [0119]; Azuma teaches capacitor CDS for supplying and absorbing electrical power”, see para.[0132]) and current flowing from the smoothing capacitor [CDS] (of capacitor module CM, see figs.2,4, 9, 12, 17B) to the module [PMU] flows (see para’s [0069]-[0070]), the terminal block 22-C is formed by bending a plate-shaped conductor 8, 9 (see figs.9, 17B, para’s [0081], [0093] & [0100]).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kitabatake et al. (Patent No: US 7,964,911 B2 and Kitabatake hereinafter).
As to claim 6, The power converter of claim 1, wherein the switching element is formed in a wide bandgap semiconductor.
(Azuma does not mention wherein the switching element is formed in a wide bandgap semiconductor.
Kitabatake teaches (see col.2, lines 51-53) the switching element using in the Inverter is formed in a wide bandgap semiconductor.
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have a power converter, wherein the switching element is formed in a wide bandgap semiconductor of Kitabatake in the system of Azuma because higher withstand voltage and switching speed (see Kitabatake, (col.2, lines 54-58).)
Allowable Subject-Matter
Claims 2-4 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art Azuma et al. (US 2007/0109715 A1), fails to teach (see claim 2) a first terminal block having a greater support capacity in a first direction than a support capacity in a second direction different from the first direction, and a second terminal block having a greater support capacity in the second direction than a support capacity in the first direction.
The prior art of record(s) (closest prior art Azuma et al. (US 2007/0109715 A1), fails to teach (see claim 3) the plurality of terminal blocks being oriented on the first substrate to have a greater support capacity in a first direction than a support capacity in any of directions other than the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			05/18/2022